Citation Nr: 1004313	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than May 22, 
2002, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to 
August 1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, by which the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent rating, effective May 22, 2002.

The Veteran provided testimony at a June 2005 hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

In a September 2005 Board decision, the Board increased the 
initial rating for PTSD from 30 percent to 50 percent, and 
denied the Veteran's request for an effective dated earlier 
than May 22, 2002, for the grant of service connection.

The Veteran, in turn, appealed the Board's decision to the 
United States  
Court of Appeals for Veterans Claims (Court).  In April 
2007, the Court granted the parties' Joint Motion for Remand 
(Joint Motion), thus vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.

This case was the subject of a Board remand dated in 
November 2007, for the purpose of facilitating compliance 
with the Court's April 2007 Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and 
social impairment in all areas of her life, due to symptoms 
such as speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in 
adapting to stressful circumstances; and an inability to 
maintain effective relationships. 

2.  The Veteran filed an original claim of entitlement to 
service connection for PTSD in October 1996.  Evidence 
obtained in conjunction with that claim did not substantiate 
the claim and it was denied in a September 1997 rating 
decision.  The Veteran was advised of the denial of benefits 
and did not appeal the decision.

3.  The preponderance of the competent medical evidence for 
the period from October 1996 to May 2002 indicates that the 
Veteran was during this period capable of rational and 
deliberate decisionmaking and of handling her own affairs.
 
4.  The preponderance of the evidence demonstrates that the 
Veteran had sufficient mental capacity to perfect an appeal 
of the September 1997 RO rating decision that denied service 
connection for PTSD, as evidenced in part by the fact that 
she did successfully pursue an appeal for service connection 
for right shoulder disability during this time frame. 

5.  The Veteran submitted a request to reopen her claim of 
entitlement to service connection for PTSD on May 22, 2002.

6.  Evidence substantiating the reopened claim of 
entitlement to service connection for PTSD was received in 
July 2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for assignment of an effective date earlier 
than May 22, 2002, for the grant of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 73 Fed. Reg. 23353 (as it amends 38 C.F.R. 
§ 3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to the Veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice was given in June 2002, which is prior to the 
initial AOJ decision of October 2003.  Thus, it was sent to 
the Veteran before the adverse decision by the RO, as 
required by Pelegrini, supra.  The October 2003 decision 
granted entitlement to service connection for PTSD, 
effective May 22, 2002, and assigned an initial rating of 30 
percent.  The Veteran has appealed the "downstream" 
determinations of the effective date for service connection 
and the initial rating assigned, as initiated by her October 
2003 notice of disagreement with these determinations.

The Veteran was informed of the requirements of the VCAA 
specifically and in detail in the VCAA letter dated in June 
2002.  This notice was given in response to the Veteran's 
request to reopen her previously denied claim of entitlement 
to service connection for PTSD.  The Board notes that VA 
does not have an obligation to provide additional notice of 
the information and evidence necessary to substantiate 
issues raised in a notice of disagreement if original notice 
was given.  See 38 C.F.R. § 3.159(b)(3) (2009); VAOPGCPREC 
8-2003.   

Although not required, In November 2003 the RO did 
nevertheless provide the Veteran with notice specific to the 
"downstream" issues now on appeal.  The November 2003 letter 
fully provided notice of elements (1), (2), and (3), see 
above, for her claims for a higher initial rating for PTSD 
and an earlier effective date for service connection for 
PTSD.   In addition, the Veteran was provided a detailed 
VCAA letter in December 2008 as to the requirements for 
establishing a higher rating for PTSD, including the 
relevant rating criteria for all available higher ratings.  
In addition to the explicit VCAA notice, the Veteran was 
advised in the rating decision on appeal, the Statement of 
the Case, and the Supplemental Statements of the Case as to 
the specific reasons why her particular claims were being 
denied and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 U.S.C.A. Sections 5103 
and 5103A in the Statement of the Case.  

The Board is mindful that, in discussing whether the VCAA 
notice requirements have been satisfied, the Board has 
considered communications other than the RO's formal VCAA 
notice letters; however, what the VCAA seeks to achieve is 
to give a claimant notice of the elements outlined above.  
Here, as noted, VCAA notice was not required with respect to 
the "downstream" elements of initial rating and effective 
date currently on appeal; and, further, to the extent there 
is any perceived error in VCAA notice provided to the 
Veteran, the additional procedural documents discussed above 
included information so as to render any perceived 
deficiency in VCAA notice no more than harmless, non-
prejudicial error.  See, e.g., Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, and requesting a 
medical opinion as to the severity of her psychiatric 
disability.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  An April 2009 
VA examination report reflects a very thorough review of the 
claims file, an examination of the Veteran, and detailed 
reasons and bases as to findings regarding the Veteran's 
current level of disability and mental capacity during the 
years from October 1996 to May 2002 as it pertains to her 
ability during this time frame to file an appeal of an RO 
denial of her claim for service connection for PTSD.  The 
April 2009 examination report is therefore adequate for 
purposes of adjudication of the claims on appeal.
 
The Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Consequently, the Board 
finds that the record is ready for appellate review.


Claim for Higher Initial Rating for PTSD

The Veteran asserts that an initial rating higher than 50 
percent should be assigned for her service-connected PTSD.  
Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 
(1993) (Under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

Treatment records reveal participation in both group and 
individual therapy and the use of medication for symptoms of 
PTSD associated with personal assaults.  The Veteran has 
intrusive thoughts and withdrawal behavior when experiencing 
cues that remind her of stressful events.  

The Veteran underwent VA examination in July 2003 and 
complained of having intrusive thoughts about twice per 
month, recurrent nightmares eight to ten times per month, 
isolative behavior and difficulty concentrating and 
sleeping.  She was oriented upon examination with goal-
directed thought processes; she did not appear overtly 
anxious and her affect was labile.  The examiner diagnosed 
PTSD, assigned a Global Assessment of Functioning score of 
69, and opined that it was likely that the Veteran's 
symptoms caused reduced reliability and significant 
interference in her ability to interact effectively and work 
efficiently.

At VA treatment in September 2003 the Veteran became labile 
and described taking 45 minute showers as a way of cleansing 
herself of the in-service sexual assault.  She was noted to 
have engaged in this behavior for the past twenty years.  

The Veteran's treating psychiatrist and psychologist each 
submitted statements in June 2005 indicating that the 
Veteran continued to have recurrent and intrusive thoughts 
and flashbacks several times per week, intense distress in 
response to cues that reminded her of stressful events, 
angry outbursts, and isolative behavior.  It was also 
reported that the Veteran participated in monthly individual 
therapy and that prescribed medications had assisted in 
moving her to a more stable mood.  The treating psychologist 
had been seeing the Veteran since April 2000.  He noted that 
the Veteran was sincere and articulate in her desire to move 
toward psychological health but that it had been difficult.  
The psychologist opined that with continued therapy and 
medication over time the Veteran could continue to improve 
but that she continued to experience symptoms, lose control 
and avoid relationships.  The Veteran was noted to be in 
need of persistence in controlling anger, emotional 
dyscontrol and avoidance of intimate relationships.  

The treating psychiatrist, who had treated the Veteran on an 
ongoing basis from January 2001 forward, was generally 
corroborative of what the psychologist had written and noted 
the Veteran had trouble sleeping without medications, had 
angry outbursts, experienced prompted and unprompted 
flashbacks several times per week, and would sometimes 
"freeze" and flee from her location. 

At VA treatment in December 2005 the Veteran was noted to be 
chronically late for her appointments and on this day was 
"tremendously late," arriving with only 15 minutes left of 
her appointment.  At VA treatment in January 2006 she was 
noted to have flashbacks of being choked which occurred more 
than four times per month and to have intrusive thoughts.  
In January 2006 she was noted to have difficulty with 
intimate relationships, to isolate socially, and not to have 
the desire to be around others.  At VA treatment in March 
2006 the Veteran was noted to be "getting by" by her own 
account and to be self-treating her PTSD, against medical 
advice, with various non-prescription and self-prescribed 
substances.  Also at VA treatment in March 2006 she became 
unable to talk and tearful at the thought of the loss of her 
mother.  

At VA treatment in June 2006 the Veteran discussed her in-
service sexual assault, and was noted to be tearful and 
unable to have a relationship with a man.  At VA treatment 
in January and February 2007 the Veteran was noted to be 
angered and distressed.  

At a VA examination in May 2007, the Veteran's history, 
presentation on interview and documentation of symptoms and 
history were found to be indicative of depression and PTSD.  
Her symptoms were described as moderate-severe.  The 
examiner opined that in all likelihood her symptoms would 
negatively impact employment in that she was likely to have 
difficulty working efficiently and interacting with others.  
Additionally, as a side effect of her medication, she was 
likely to be fatigued and her reliability was likely to be 
intermittent.  Global assessment of functioning was 
evaluated as 55.  

At VA treatment in May 2007 the Veteran endorsed having 
about two panic attacks per week.  At VA treatment in August 
2007 the Veteran was noted to be very distressed and angry.  
At VA treatment in September 2007 her affect was noted to be 
angry, restricted, and unstable.  At VA treatment in October 
2007 she was noted to be crying and quite dramatic.  At VA 
treatment in December 2007 her behavior was noted to be 
uncooperative, threatening, out of control, and agitated, 
with poor eye contact.  Her affected was angry, restricted, 
and unstable.  Her speech was coherent, rambling, and 
illogical.  

At a VA examination in April 2009, the examiner acknowledged 
that examination results would not be reliable because of 
the great difficulty the Veteran was having coping with the 
then-recent death of her mother.  However, the examiner 
opined that the Veteran's mental health symptoms would 
likely cause moderate discomfort when interacting with other 
people, and moderately reduced communication effectiveness.  
The examiner asserted that this level of fatigue, 
concentration problems, and inner turmoil would likely cause 
moderate to high moderate work inefficiency and lack of 
productivity.  The examiner elaborated that problems with 
reliability were likely related to multiple causes.  The 
amount of avoidance of social contact and confrontation 
would likely interfere moderately with her ability to 
interact effectively.  The Veteran's ability to maintain a 
logical thinking process appeared adequate.  She had some 
moderate to moderately severe reduction in her ability to 
adapt to stressful circumstances such as workplace, 
classroom and other social environments.  The examiner 
further found that the Veteran did not suffer from gross 
impairment in thought processes, delusions, or 
hallucinations, and that she was not a danger to her self or 
others.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been evaluated under Diagnostic Code 
9411 of 38 C.F.R. Section 4.130, which uses a general rating 
formula for mental disorders as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational and social functioning 
or to require continuous medication............0 percent

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. §§ 
3.102, 4.3.


The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

According the benefit of the doubt to the Veteran, the Board 
finds that the Veteran has had unremitting psychiatric 
symptoms from May 2002 forward that  approximate the 
criteria for a 70 percent rating for PTSD.  Specifically, 
despite constant treatment and medication and sincere 
efforts on her part to improve, she has experienced 
occupational and social impairment in all areas of her life, 
due to documented symptoms such as speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; and an 
inability to maintain effective relationships.  
Accordingly, the Board finds that an initial rating of 70 
percent for PTSD for the full pendency of the Veteran's 
initial rating claim is warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A staged next higher rating of 100 percent is not warranted 
for any period from May 2002 to the present (see Fenderson 
v. West, 12 Vet. App. 119 (1999)) because at no time has the 
Veteran manifested such symptoms as gross impairment in 
though processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place; or 
memory loss for names of close relatives or her own name.  

Rather, for example, at her April 2009 VA examination, and 
consistent with all prior reports of examination and 
treatment, she was casually, cleanly and neatly dressed; she 
was oriented to time, place and person; her psychomotor 
activity was within normal limits; her thought process had 
no derailment, loose or clanging associations, thought 
blocking or neologisms; she had no signs of delusional or 
frankly paranoid belief symptoms; and she had no suicidal or 
homicidal ideation.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Board has considered whether this case should be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the Veteran's 
service-connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Veteran's psychiatric symptoms are 
very well-contemplated in the schedular criteria for rating 
PTSD, as described above.  There is no evidence in the 
claims file of frequent periods of hospitalization for PTSD.  
There is nothing to show that the Veteran's psychiatric 
problems have created marked interference with employment 
beyond the very substantial degree of impairment and 
symptoms represented by the assigned 70 percent disability 
rating.  Accordingly, the Board finds that this case does 
not present and exceptional or unusual disability picture so 
as to warrant referral for extraschedular consideration.  
See 38 C.F.R. § 3.321(b). 


Earlier Effective Date for Service Connection for PTSD

The Veteran asserts that an effective date in October 1996 
should be assigned for the grant of entitlement to service 
connection for PTSD because that is when she first filed a 
claim for VA benefits and the medical evidence of record at 
that time clearly showed a diagnosis of PTSD.  Having 
carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  Following receipt of a timely 
notice of disagreement, the RO is to issue a Statement of 
the Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is generally not subject to revision except on the receipt 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The evidence of record shows that the Veteran filed an 
original claim of entitlement to service connection for PTSD 
in October 1996.  Treatment records and VA examination 
report contained a diagnosis of PTSD based on assertions 
that the Veteran had been sexually abused and assaulted 
during her period of active service.  Evidence obtained in 
conjunction with that claim, including service personnel 
records, however, was found not to substantiate the claim by 
corroborating the existence of an in-service stressor.  As 
such, the claim was denied in a September 1997 rating 
decision.  The Veteran was advised of the denial of benefits 
and did not appeal the decision or submit additional 
material evidence.  Thus, the rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104.

On May 22, 2002, the Veteran submitted a request to reopen 
her claim of entitlement to service connection for PTSD.  
She underwent VA examination in July 2003 and the examiner 
specifically commented on the possibility of medical 
evidence substantiating the Veteran's claim of being 
sexually assaulted during service.  Although the examiner 
specifically stated that the evidence was insufficient to 
comment on whether a sexual assault did, in fact, occur and 
that it was difficult for her to determine which stressors 
caused the diagnosed PTSD, the RO concluded in its October 
2003 rating decision that when resolving all reasonable 
doubt in favor of the Veteran, the July 2003 examination 
report substantiated the claim of entitlement to service 
connection for PTSD by corroborating the existence of an in-
service stressor.  Consequently, the RO assigned an 
effective date to the grant of benefits as the date the 
current claim was received, May 22, 2002.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  

As directed by the April 2007 Joint Motion for Remand in 
this matter (as effectuated by an Order of the Court of 
Appeals for Veterans' Claims April 2007 Order), the Board 
has considered whether equitable tolling due to mental 
incapacity of the appeal period for the RO's June 1997 and 
September 1997 denials of the Veteran's claim for service 
connection for PTSD is warranted.  As noted in the Joint 
Motion for Remand, the Veteran has asserted that subsequent 
to the RO's denial of her original claim in 1996, she was 
unable to discuss or report the specifics of the trauma she 
suffered during service, and indeed that she went further 
into a depression in attempting to recall the incidents.  
The Joint Motion further states that the Veteran was 
diagnosed with PTSD at the time of these rating decisions 
and her claim was denied based upon her failure to detail 
fully the traumatic events she suffered during service.  

As a preliminary matter, the Board notes that the doctrine 
of equitable tolling upon which the parties relied by 
analogy in their Joint Motion was over-ruled at least in 
part, and arguably in full, by Henderson v. Shinseki, --- 
F.3d ----, 2009 WL 4842604 (Fed. Cir., December 17,  2009).  
The Board is fully aware that the doctrine of equitable 
tolling has recently been a matter of controversy and flux 
in VA benefits law.  Nevertheless, absent exceptional 
circumstances, it is the Board's role to follow the law of 
this case--that equitable tolling due to mental incapacity 
may apply to filing of a notice of disagreement and/or 
substantive appeal in a VA compensation claim--and the Board 
will proceed accordingly, as required, pursuant to the law 
of the case.  See Chisem v. Brown, 8 Vet. App. 374, 375 
(1995), citing Kori Corp. v. Wilco Marsh Buggies and 
Draglines, Inc. 761 F.2nd 649, 657 (Fed. Cir. 1985).

When questioned as to the matter of the Veteran's mental 
capacity during the period from 1996 to May 2002, the April 
2009 VA examiner indicated that he had reviewed the entire 
claims folder; his examination report is consistent with 
this assertion.  He opined that the Veteran had moderate 
symptoms of PTSD.  He noted that the Veteran had functioned 
successfully in the military until discharge from service in 
1995.  Regarding the period from 1996 to 2002, he opined 
that the evidence and symptoms supported a diagnosis of PTSD 
continuously during that period.  He opined that overall the 
evidence suggested that she had PTSD starting in the 
military and continuing from that time forward.  In his view 
it had been exacerbated after her military service by motor 
vehicle accidents and related legal issues increasing her 
sense of entitlement, and, more recently, the death of her 
mother.  

The examiner elaborated that at the time of the filing of 
her claim in 1996 the severity and manifestations were 
moderate in number, frequency, and intensity of symptoms, 
some success in completing school, and moderately reduced 
ability to adapt to stressful situations.  He noted that 
records after February 1997 suggested that she had some Axis 
II issues that caused a portion of her upset, although the 
amount was a matter of speculation.  He found that the 
Veteran likely had moderately reduced ability to adapt to 
stressful social and vocational circumstances during that 
period; she had some success in managing those difficult 
situations and had completed school, suggesting that she was 
not completely vocationally impaired.  

In the examiner's view, there was no evidence to suggest 
that she was incapable of rational or deliberate decision 
making, or was incapable of handling her own affairs, or was 
unable to function in society.  The examiner concluded that 
the overall clinical evidence for the period between October 
1996 and May 2002 suggested no convincing mental health 
reasons she was unable to obtain and retain substantially 
gainful employment; but that there was clear and substantial 
evidence of moderately reduced ability to adapt to stressful 
school, work, or social situations.

The April 2009 VA examiner's opinion is probative, as it is 
based on a thorough review of the claims file, consistent 
with the evidence of record, and well-reasoned.  Thus, the 
Board finds this medical opinion highly probative.

The Board can find no medical evidence to show that the 
Veteran was so incapacitated at any point during the one-
year appeal period after the 1997 RO denials of her claim 
that she could not have filed a notice of disagreement or, 
in the event a statement of the case would have been issued, 
a substantive appeal, with the 1997 RO rating decisions that 
denied her claim for service connection for PTSD.  All 
competent medical evidence is consistent with the opinion of 
the April 2009 VA examiner, that although there was clear 
and substantial evidence of reduced ability to adapt to 
stressful school, work, or social situations, there was no 
evidence to suggest that she was incapable of rational or 
deliberate decision making, or was incapable of handling her 
own affairs.  

Thus, the Board finds that the Veteran was capable of 
handling her affairs insofar as making a decision and 
accomplishing the relatively ministerial task of executing 
an appeal from the June and September 1997 denials of her 
claim for service connection for PTSD.  The conclusion is 
supported by the fact that she did successfully pursue an 
appeal for service connection for right shoulder disability 
during the time frame in question-the claim was denied in 
July 1996, and she successfully perfected an appeal such 
that the case was remanded to the RO by the Board in April 
1998, she attended a VA examination in October 1998, and 
service connection was granted by the RO in October 1999.  

Accordingly, the Board finds the preponderance of the 
evidence is against equitable tolling of the appeal period 
for filing an appeal from June 1997 and September 1997 RO 
denials of her claim for service connection for PTSD.

Because a notice of disagreement was not received within one 
year of the September 1997 denial of her claim for service 
connection for PTSD, and, as discussed above, equitable 
tolling of the appeal period due to mental incapacity is not 
warranted, the September 1997 RO denial of her claim is 
final.  See 38 U.S.C.A. § 7105.  Thus, date of the current 
claim to reopen the matter of service connection for PTSD, 
which was filed on May 22, 2002, is the appropriate 
effective date for assignment for the grant of entitlement 
to service connection for PTSD pursuant to 38 C.F.R. 
§ 3.400, because that is the date of claim, even if later 
than the date entitlement arose.  See 38 C.F.R. § 3.400.  
Accordingly, assignment of an effective date earlier than 
May 22, 2002, is not warranted.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An effective date earlier than May 22, 2002, for the grant 
of entitlement to service connection for PTSD is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


